 Case 2:20-cv-00029-PLM-MV ECF No. 20, PageID.511 Filed 10/30/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION
                                       ______

ANTHONY CLIFFORD GATES, JR.,

                     Petitioner,                   Case No. 2:20-cv-29

v.                                                 Honorable Paul L. Maloney

CONNIE HORTON,

                     Respondent.
____________________________/

                                           ORDER

              In accordance with the opinion entered this day:

              IT IS ORDERED that a certificate of appealability is DENIED.

              IT IS FURTHER ORDERED that Petitioner’s motion for release on bond

(ECF No. 13) is DENIED.

              IT IS FURTHER ORDERED that Petitioner’s appeal (ECF No. 14) of the order

granting Respondent leave to file her answer four days late is DENIED and the order is

AFFIRMED.

              IT IS FURTHER ORDERED that Petitioner’s motion to appoint counsel

(ECF No. 15) is DENIED.



Dated:   October 30, 2020                          /s/ Paul L. Maloney
                                                    Paul L. Maloney
                                                    United States District Judge
